DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran (US 3,346,109) in view of Holmes (US 4,541,528).
In re claim 1: Duran discloses a method comprising: identifying a quantity of coins 16/36 to include in a transparent case 10/30 configured to hold a capacity number of coins 16/36; determining an aggregate thickness of an omitted number of coins 16/36, the omitted number of coins 16/36 representing a difference between the 
Duran discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Holmes:
a plurality of spacers 42 (see figures 1, 3 and 4 of Holmes).  
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to modify the number of spacers in the case of Duran with a plurality of spacers as taught by Holmes in order to group the desired amount of coins together within the case for easy group removal (see figures 1, 3 and 4 of Holmes).  
	Duran further discloses:
In re claim 2: the aggregate thickness of the omitted number of coins 16/36 is determined by subtracting an aggregate thickness of the quantity of coins 16/36 from an aggregate thickness of the capacity number of coins 16/36 (see col.1, ln.60- col.2, ln.60 of Duran).
	Duran in view of Holmes further teaches: 
In re claim 3: Holmes teaches the provision of inserting a quantity of coins 22 with a plurality of spacers 42 in a case 10 such that the quantity of coins 22 and the 
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to modify the number of spacers in the case of Duran with a plurality of spacers as taught by Holmes in order to group the desired amount of coins together within the case (see figures 1, 3 and 4 of Holmes).  
Duran further discloses:
In re claim 4: closing the case 10/30 in a tamper-evident manner (20 or 40) after inserting the quantity of coins 16/36 and the plurality of spacers into the case (see figures 1 and 2 of Duran)
In re claim 5: one of the coins 22 in the alternating sequence is disposed in a first position in the stack (first coin closest to the bottom of 10 when the case is filled) and another of the coins 22 is disposed in a last position in the stack (last coin that is closest to the top when the case is filled), and wherein the stack is secured by the case 10 preventing movement of the coins 22 and spacers 42 within the case 10 (see figures 1, 3 and 4 of Holmes).  
In re claim 6: the case 10/30 has a base 10/30 and a cover 20/40, the method further comprising: attaching the cover 20/40 to the base 10/30 after inserting the quantity of coins 16/36 and the plurality of spacers 42 into the case 10/30 (see figures 1 and 2 of Duran) 
In re claim 8: the cover 20/40 is attached to the base 10/30 in a tamper-evident manner (a user would clearly see if the case was tampered with by the cap not fully 
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to modify Duran in view of Holmes for the same reason discussed above.  
Duran in view of Holmes fail to specifically teach:
In re claim 9: at least one of the spacers is a compressible washer.  
Duran in view of Holmes discloses the claimed invention except for the specific material of the spacer.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a compressible spacer in order to dampen movement and protect the coins being stored within the case.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the prior art of record teaches that it was notoriously well-known in the art at the time the invention was effectively filed to use compressible washers within coin holding cases.
Duran in view of Holmes fail to specifically teach:
In re claim 10: at least one of the spacers is substantially incompressible.  
Duran in view of Holmes discloses the claimed invention except for the specific material of the spacer.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a substantially incompressible spacer in order to act as an equivalent to the coins being stored within the case.  It has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416. Furthermore, the prior art of record teaches that it was notoriously well-known in the art at the time the invention was effectively filed to use substantially incompressible spacers within coin holding cases.
In re claim 11: Duran discloses a method comprising: identifying a quantity of coins 16/36 to include in a transparent case 10/30 configured to hold a capacity number of coins 16/36 within an interior height inside the case 10/30; determining an aggregate thickness of a spacer 48 to include with the quantity of coins 16/36 in the case 10/30 by subtracting an aggregate thickness of the quantity of coins 16/36 from the interior height; and determining a common thickness for each of a spacer 48 to include with the quantity of coins 16/36 in the case 10/30 by dividing the aggregate thickness of spacer 48 by one less than the quantity of coins 16/36 (see col.1, ln.60- col.2, ln.60 of Duran). The case holds a specific number of coins as described and the spacer is the same thickness as the coin so replacing the desired coin with the desired spacer would have the correct number to fill the case as claimed.
Duran discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Holmes:
a plurality of spacers 42 (see figures 1, 3 and 4 of Holmes).  
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to modify the number of spacers in the case of Duran with a plurality of spacers as taught by Holmes in order to group the desired amount of coins together within the case for easy group removal (see figures 1, 3 and 4 of Holmes).  


In re claim 12: the stack further comprises at least one spacer (one of 42), and wherein the aggregate thickness of the plurality of spacers 42 is determined by further subtracting a thickness of the at least one spacer from the interior height inside the case. The cases are designed to hold the correct number of coins to fill the case and the spacers are the same thickness as each coin to maintain s filled case.  
Duran in view of Holmes fail to specifically teach:
at least one of the spacers is a compressible washer.  
Duran in view of Holmes discloses the claimed invention except for the specific material of the spacer.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a compressible spacer in order to dampen movement and protect the coins being stored within the case.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the prior art of record teaches that it was notoriously well-known in the art at the time the invention was effectively filed to use compressible washers within coin holding cases.
In re claim 13: Holmes teaches the provision of inserting a quantity of coins 22 with a plurality of spacers 42 in a case 10 such that the quantity of coins 22 and the plurality of spacers 42 are interleaved in an alternating sequence in a stack within the case 10 (see figures 1, 3 and 4 of Holmes).  
Duran further discloses:

In re claim 15: one of the coins 22 in the alternating sequence is disposed in a first position in the stack (first coin closest to the bottom of 10 when the case is filled) and another of the coins 22 is disposed in a last position in the stack (last coin that is closest to the top when the case is filled), and wherein the stack is secured by the case 10 preventing movement of the coins 22 and spacers 42 within the case 10 (see figures 1, 3 and 4 of Holmes).  
In re claim 16: the case 10/30 has a base 10/30 and a cover 20/40, the method further comprising: attaching the cover 20/40 to the base 10/30 after inserting the quantity of coins 16/36 and the plurality of spacers 42 into the case 10/30 (see figures 1 and 2 of Duran) 
In re claim 18: the cover 20/40 is attached to the base 10/30 in a tamper-evident manner (a user would clearly see if the case was tampered with by the cap not fully covering the opening or being completely removed, these would be at least 2 indicators for a user).  
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to modify Duran in view of Holmes for the same reason discussed above.  
Duran in view of Holmes fail to specifically teach:
In re claim 1
9: at least one of the spacers is a compressible washer.  
In re Leshin, 125 USPQ 416. Furthermore, the prior art of record teaches that it was notoriously well-known in the art at the time the invention was effectively filed to use compressible washers within coin holding cases.
Duran in view of Holmes fail to specifically teach:
In re claim 20: at least one of the spacers is substantially incompressible.  
Duran in view of Holmes discloses the claimed invention except for the specific material of the spacer.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a substantially incompressible spacer in order to act as an equivalent to the coins being stored within the case.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the prior art of record teaches that it was notoriously well-known in the art at the time the invention was effectively filed to use substantially incompressible spacers within coin holding cases.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735